Citation Nr: 0011545	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of death and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran had honorable, active service from July 1961 to 
April 1989.  He died on April [redacted], 1998.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the issues currently on 
appeal.


FINDINGS OF FACT

1.  The veteran died as a result of a self-inflicted gunshot 
wound to the head.

2.  There is competent medical evidence that a disability 
related to active service caused, hastened, or substantially 
and materially contributed to the veteran's death.

3.  The veteran's death by suicide, while an intentional act, 
was the result of mental unsoundness and not the result of 
the veteran's own willful misconduct.

4.  The veteran was continuously rated totally disabled by 
reason of service-connected disabilities for a period of five 
years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  A disability incurred in service caused or contributed 
substantially or materially to cause his death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

2.  The criteria for dependency and indemnity compensation 
benefits based on a total disability rating due to service-
connected disability at the time of the veteran's death have 
been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. §§ 3.22, 
3.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
diagnosed with squamous cell carcinoma in 1980 and underwent 
left radical neck dissection followed by chemotherapy and 
radiation.  He did well until 1988 when he developed another 
mass in the sternal notch that was found to be squamous cell 
carcinoma.  He underwent right resection of the mass and also 
his thyroid.  The surgery resulted in left vocal cord 
paralysis.  The veteran was medically discharged from service 
in 1989.

In rating decision of June 1989 service connection was 
granted for squamous cell carcinoma metastatic to the 
thyroid, postoperative, evaluated as 100 percent disabling 
from April 1989, left true vocal cord paralysis with severe 
hoarseness, evaluated as 30 percent disabling from April 
1989, scarring of left modified radical neck dissection, 
evaluated as noncompensably disabling from April 1989, and 
sequestration of bone, right mandible, post radiation 
therapy, evaluated as noncompensably disabling from April 
1989.  

In rating decision of February 1990, the service-connected 
scarring of the left neck dissection was evaluated as 20 
percent disabling from April 1989.  In addition, service 
connection was granted for lateral epicondylitis of the left 
elbow, evaluated as 10 percent disabling from April 1989, 
sacroiliac arthritis, evaluated as 10 percent disabling from 
April 1989, and lateral epicondylitis of the right elbow, 
evaluated as noncompensably disabling from April 1989.  

The medical evidence shows that the veteran suffered from 
four transient ischemic attacks in May and June 1997.  After 
the fourth attack, he underwent a right-sided carotid 
endarterectomy.  A residual of the surgery was paralysis of 
his lower mouth area.  Thereafter, the veteran reported 
difficulties with his short-term memory and verbal 
articulation.

A VA outpatient treatment record dated in July 1997 notes 
that the veteran appeared to be very nervous and anxious and 
wanted to discontinue some of his medications because he felt 
that he should take as few drugs as possible.

In rating decision of August 1997, the RO proposed a 
reduction in the evaluation of residuals of squamous cell 
carcinoma, metastatic to the thyroid with radical neck 
dissection, radiation and chemotherapy, to zero percent.  

A VA neuropsychological evaluation completed in December 1997 
showed that the veteran noticed changes in his short-term 
memory since the last transient ischemic attack in June 1997.  
He also reported difficulty finding the correct words in 
spontaneous conversation.  Upon interview, the veteran's 
affect was full ranging and appropriate to the content of his 
speech.  His mood was generally euthymic, although he related 
that he had been under a lot of "bad stress" but he was not 
willing to discuss it.  He denied symptoms associated with 
depression.  The examiner noted that the veteran clearly had 
difficulties with articulation and his speech was muffled.  
It was noted that the veteran was clearly frustrated with his 
difficulties with his speech and recall of words.  During the 
testing, when the veteran found a task difficult, he became 
easily frustrated.

Another VA medical record dated in January 1998 shows that 
the veteran was being treated for follow up of his metastatic 
squamous cell carcinoma.  The physician noted that since the 
recurrence of squamous cell carcinoma in 1988, there had been 
no evidence of the disease.  However, it was noted that the 
veteran had been plagued by a variety of other health 
problems that were most likely due to his cancer treatment, 
specifically chronic fatigue, headaches, hoarseness and 
aspiration.  The veteran was hesitant to eat alone in case he 
developed an obstruction.

In rating decision of April 1998, the evaluation for 
residuals of squamous cell carcinoma, metastatic to the 
thyroid with radical neck dissection, radiation and 
chemotherapy was reduced from 100 percent to zero percent, 
effective from July 1, 1998.  In addition, service connection 
for aspiration episodes was granted and evaluated as 50 
percent disabling from July 1998, service connection for 
thyroidectomy was granted and evaluated as 10 percent 
disabling from July 1998, service connection for carotid 
stenosis with transient ischemic attack secondary to 
treatment for squamous cell carcinoma was granted and a 10 
percent rating was assigned from May 1997, and service 
connection for facial paralysis and dental condition were 
denied.  The veteran submitted two statements in April 1998 
disputing the reduction in benefits and the denial of service 
connection for facial paralysis and dental condition.

On April [redacted], 1998, the veteran died of a self-inflicted 
gunshot wound to the head.  The evidence shows that the 
veteran committed suicide.  The evidence contains two letters 
from the veteran which are undated but apparently were 
written just prior to his death.  According to the evidence 
of record, in January 1996, the veteran had been accused of 
sexual abuse of two minors.  The veteran denied the 
allegations and apparently was devastated by them.  In one of 
the letters, the veteran wrote that his life was taken away 
from him in the police raid on his home on January 9, 1996.  
The veteran also noted that falsehoods had been leaked to the 
press in January and May 1997.  He wrote, "[t]he idea of 
losing even a day of my freedom for a crime I did not commit 
is so repugnant and repulsive to me, that on this day, the 
30th of April 1998, I take full charge and control of my 
destiny!"  In the letter the veteran wrote to his wife, he 
stated in part that he felt suicide was "the only way this 
nightmare will ever end."

The evidence contains a statement from the Chief of 
Hematology/Oncology department at the VA Medical Center in 
Salt Lake City, dated in May 1998.  It was noted that the 
veteran had been followed from 1989 until the time of his 
death, and that physician had personally seen the veteran on 
a number of occasions during that time period.  The physician 
noted that, although the veteran had had no evidence of new 
or recurrent carcinoma since 1988, he was troubled by 
sequelae of the treatment.  The veteran had had recurrent 
episodes of aspiration and had experienced a series of 
transient ischemic attacks that resulted in an 
endarterectomy.  Following the surgery, the veteran had 
persistent numbness in the peri-oral region.  The veteran, 
recently, had noticed increasing problems with articulation 
and short-term memory loss.  The physician noted that when he 
saw the veteran in July 1997 he seemed more anxious than 
usual and was concerned about many of his physical symptoms.  
The physician further noted that the veteran had alluded to 
some personal problems that were contributing greatly to his 
anxiety.  The physician also noted that when he saw the 
veteran in January 1998, he seemed more relaxed but was still 
quite anxious.  The physician provided his medical opinion 
that the veteran's chronic health problems contributed to his 
anxiety and depression that eventually led to his suicide.

According to an August 1998 field examination interview with 
the veteran's widow, in early 1998 the veteran had spoken of 
suicide and said that he was tired of the pain.  It was his 
wife's opinion that he was referring to the pain related to 
both the allegations and his cancer.  She stated that the 
veteran was going to be arraigned on the sexual abuse charges 
in federal court on May 1, 1998.  The field examiner also 

noted that the veteran's widow believed that her husband had 
committed suicide because of the allegations of sexual abuse 
and that she felt that he never would have committed suicide 
solely because of his service-connected disabilities.  
Another family member, acquaintances, and the veteran's 
attorney for the sexual abuse charges were also interviewed 
for the field examination completed in August 1998.  There 
was no evidence that the veteran had any financial problems.  
The evidence indicates that the veteran was very stressed and 
upset about the sexual abuse allegations.

II.  Analysis

The Board has found the appellant's claims to be well 
grounded and is satisfied that all available evidence 
necessary for an equitable disposition of the claims has been 
obtained.  38 U.S.C.A. § 5107(a) (West 1991).

A.  Service Connection for Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) (1999).  
Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

At the time of his death, the veteran was service connected 
for postoperative squamous cell carcinoma with metastasis to 
the thyroid, evaluated as 100 percent disabling; left true 
vocal cord paralysis with severe hoarseness, evaluated as 30 
percent disabling; scarring from left modified radical neck 
dissection, evaluated as 20 percent disabling; lateral 
epicondylitis of the left elbow, evaluated as 10 percent 
disabling; sacroiliac arthritis, evaluated as 10 percent 
disabling, and lateral epicondylitis of the right elbow, 
evaluated as noncompensably disabling.  All the disability 
ratings were effective from April 13, 1989, and the veteran 
had a combined service-connected 100 percent disability 
rating from that date.  In rating decision of April 1998, 
prior to the veteran's death, service connection was also 
granted for aspiration episodes, thyroidectomy, and carotid 
stenosis with transient ischemic attack secondary to 
treatment for squamous cell carcinoma.  However, the 
evaluations of those service-connected disabilities was not 
effective until July 1, 1998, at which time those 
disabilities were to be rated separately from the service-
connected residuals of squamous cell carcinoma with 
metastasis to the thyroid, and that service-connected 
disability was to be reduced from 100 percent to 0 percent 
disabling.  The veteran died before those disability ratings 
became effective.  Regardless, the veteran's service-
connected residuals of squamous cell carcinoma with 
metastasis to the thyroid was evaluated as 100 percent 
disabling from April 1989 until his death in April 1998.

Although the evidence shows that the veteran had some very 
stressful personal problems unrelated to his service or 
service-connected disabilities, and that the veteran referred 
to those problems in his suicide notes and did not refer to 
his service-connected physical disabilities, the evidence 
contains a May 1998 medical opinion from a VA physician who 
had been treating the veteran since 1989 that the veteran's 
chronic health problems contributed to his anxiety and 
depression that led to his suicide.  The evidence shows that 
the veteran had numerous service-connected disabilities due 
to the cancer he developed during service, and although there 
had been no recent evidence of recurrence of carcinoma since 
approximately 1988, the veteran had sequelae of the treatment 
for that disease which caused some major health problems for 
him up until his death.  

Although the evidence shows that the veteran's personal 
problems contributed to his suicide and may have been the 
primary reason for his decision to kill himself, there is no 
evidence contradicting the May 1998 medical opinion that his 
service-connected disabilities at least contributed to the 
veteran's anxiety and depression at the time he committed 
suicide.  Based on that evidence of record, in particular the 
May 1998 medical opinion, the Board finds that the service-
connected disabilities contributed substantially or 
materially to the veteran's cause of death by suicide.  
Accordingly, service connection is warranted for the cause of 
the veteran's death.

B.  Entitlement to Payment of DIC Benefits

Although compensation is paid for service connection for the 
cause of death at the same rate as DIC benefits under 
38 U.S.C.A. § 1318, the benefits that potentially flow from 
each statute are different.  See Mintz v. Brown, 6 Vet. App. 
277, 282 (1994).  Accordingly, although the Board finds that 
service connection is warranted for the cause of the 
veteran's death, the additional issue of entitlement to 
payment of DIC benefits must be addressed.

DIC is payable under 38 U.S.C.A. § 1318, in the same manner 
as if a veteran's death were service connected, if the 
veteran's death was not the result of his own willful 
misconduct and he was in receipt of or was entitled to 
receive total compensation benefits for a service-connected 
disability for 10 or more years immediately preceding death, 
or total compensation benefits for a service-connected 
disability from the date of the veteran's separation from 
service for a period of not less than 5 years immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The facts in this case are undisputed that the veteran 
committed suicide.  If suicide is found to have occurred, a 
presumption of unsound mind may be activated that would 
negate willful misconduct.  Myore v. Brown, 9 Vet. App. 498 
(1996).  The provisions of 38 C.F.R. § 3.302 establish 
presumptions concerning mental unsoundness as a result of the 
act of suicide that negate willful misconduct.  Elkins v. 
Brown, 8 Vet. App. 391, 397098 (1995).  Moreover, suicide is 
evidence of mental unsoundness and, absent a reasonable 
adequate motive, is considered to be the result of mental 
unsoundness.  Sheets v. Derwinski, 2 Vet. App. 512, 516 
(1992).  Any reasonable doubt as to whether the veteran's 
suicidal death was the result of service-connected mental 
unsoundness is resolved in the veteran's favor.  

In the veteran's suicide notes, he indicates that false 
allegations of sexual abuse and the actions of the police and 
members of the community had made his life miserable.  In 
addition, he found even the idea of spending one day in 
prison for a crime he did not commit to be reprehensible.  
The evidence contains a VA field examination report of an 
interview in August 1998 with the veteran's attorney who was 
representing him in the sexual abuse allegations.  According 
to the attorney, he tried to convince the veteran that he had 
a good case and a good chance of being exonerated of the 
allegations, but that the veteran did not want his name, 
reputation, or family exposed to the community as being 
identified with those charges.  Apparently, the veteran 
determined that the only solution to his problems was to kill 
himself. 

The evidence indicates that the veteran's suicide was due to 
his anxiety and depression over his personal legal problems 
and his service-connected medical problems.  Although there 
is no medical diagnosis that he was of unsound mind at the 
time he committed suicide, the fact that he determined that 
suicide was the only solution to his problems is evidence of 
mental unsoundness at the time of death, which negates 
willful misconduct.   There is, moreover, the May 1998 VA 
medical opinion which at the very least tends to indicate 
that a service-connected disability engendered emotional 
turmoil which in turn contributed to the deficient judgment 
displayed on April 30, 1998.  As indicated earlier in this 
decision, the evidence is in conflict.  A statement from a 
practicing physician, especially a specialist occupying a 
position of supervisory responsibility within the VA, may not 
be rejected or discounted unless other evidence of comparable 
competence preponderates against that opinion.  

The record shows that the veteran was rated as 100 percent 
disabled due to his service-connected disabilities from April 
1989 until his death.  As the veteran died in April 1998, he 
was rated 100 percent for less than the 10 years required 
under 38 U.S.C.A. § 1318.  However, he was separated from 
service in April 1989 and he meets the requirement of having 
a total disability rating for the first 5 years immediately 
following service.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to DIC benefits is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

